Exhibit 99.2 Table 1:PG&E Corporation Business Priorities 2009 •Improve reliability •Improve safety and human performance •Deliver on budget, on plan, and on purpose •Drive customer satisfaction •Champion effective regulatory and legislative policies Table 2:Reconciliation of PG&E Corporation’s Earnings from Operations to Consolidated Income Available for Common Shareholders in Accordance with Generally Accepted Accounting Principles (“GAAP”) Fourth Quarter and Year-to-Date, 2009 vs. 2008 (in millions, except per share amounts) Three months ended December 31, Twelve months ended December 31, Earnings Earnings per Common Share (Diluted) Earnings Earnings per Common Share (Diluted) 2009 2008 2009 2008 2009 2008 2009 2008 PG&E Corporation Earnings from Operations (1) $ 304 $ 260 $ 0.80 $ 0.70 $ 1,223 $ 1,081 $ 3.21 $ 2.95 Items Impacting Comparability: (2) Tax benefit (3) - 66 - 0.18 - Recovery of hydro divestiture costs(4) - 28 - 0.07 - Accelerated work on gas system (5) (27 ) - (0.08 ) - (59 ) - (0.16 ) - Severance costs (6) (4 ) - (0.01 ) - (38 ) - (0.10 ) - Tax settlement (7) - 257 - 0.67 - 257 - 0.68 PG&E Corporation Earnings on a GAAP basis $ 273 $ 517 $ 0.71 $ 1.37 $ 1,220 $ 1,338 $ 3.20 $ 3.63 1. “Earnings from operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described in Note (2) below. 2. Items impacting comparability reconcile earnings from operations with Consolidated Income Available for Common Shareholdersas reported in accordance with GAAP. 3. For the twelve months ended December 31, 2009, PG&E Corporation recognized $66million, after-tax, for the interest and state tax benefit associated with a federal tax refund, for 1998 and 1999. 4. For the twelve months ended December 31, 2009, PG&E Corporation recognized $28 million, after-tax, following the California Public Utilities Commission’s (“CPUC”) decision authorizing PG&E Corporation’s subsidiary, Pacific Gas and Electric Company (“Utility”), to recover costs previously incurred in connection with its hydroelectric generation facilities. 5. For the three and twelve months ended December 31, 2009, PG&E Corporation incurred $27 million and $59 million, after-tax, respectively, of costs the Utility incurred to perform accelerated system-wide natural gas integrity surveys and associated remedial work. 6. For the three and twelve months ended December 31, 2009, PG&E Corporation accrued $4 million and $38 million, after-tax, respectively, of severance costs related to the elimination of approximately 2% percent of the Utility’s workforce. 7. For the three and twelve months ended December 31, 2008, PG&E Corporation recognized $257 million of net income resulting from a settlement of tax audits for tax years 2001 through 2004.Of this amount, $154 million was related to PG&E Corporation’s former subsidiary, National Energy & Gas Transmission, Inc., and was recorded as income from discontinued operations. Table 3:Reconciliation of Pacific Gas and Electric Company’s Earnings from Operations to Consolidated Income Available for Common Stock in Accordance with GAAP Fourth Quarter and Year-to-Date, 2009 vs. 2008 (in millions) Three months ended December 31, Twelve months ended December 31, Earnings Earnings 2009 2008 2009 2008 Pacific Gas and Electric Company Earnings from Operations (1) $ 294 $ 265 $ 1,239 $ 1,125 Items Impacting Comparability: (2) Tax benefit (3) - - 66 - Recovery of hydro divestiturecosts(4) - 28 - Accelerated work on gas system (5) (27 ) - (59 ) - Severance costs (6) (4 ) - (38 ) - Tax settlement (7) - 60 - 60 Pacific Gas and Electric Company Earnings on a GAAP basis $ 263 $ 325 $ 1,236 $ 1,185 1. “Earnings from operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described in Note (2) below. 2. Items impacting comparability reconcile earnings from operations with consolidated net income as reported in accordance with GAAP. 3. For the twelve months ended December 31, 2009, the Utility recognized $66million, after-tax, for the interest and state tax benefit associated with a federal tax refund, for 1998 and 1999. 4. For the twelve months ended December 31, 2009, the Utility recognized $28 million, after-tax, following the CPUC’s decision authorizing the Utility to recover costs previously incurred in connection with its hydroelectric generation facilities. 5. For the three and twelve months ended December 31, 2009, the Utility incurred $27 million and $59 million, after-tax, respectively, of costs to perform accelerated system-wide natural gas integrity surveys and associated remedial work. 6. For the three and twelve months ended December 31, 2009, the Utility accrued $4 million and $38 million, after-tax, respectively, of severance costs related to the elimination of approximately 2% percent of the Utility’s workforce. 7. For the three and twelve months ended December 31, 2008, the Utility recognized net income of $60 million, a portion of the $257 million in net income recognized by PG&E Corporation resulting from a settlement of tax audits for tax years 2001 through Table 4: Key Drivers of PG&E Corporation Earnings per Common Share from Operations Fourth Quarter and Year-to-Date, 2009 vs. 2008 ($/Share, Diluted) Q4 2008 EPS from Operations (1) $ 0.70 Increase in rate base revenues 0.05 Recovery of wholesale electric market design costs 0.02 Lower long-term disability claims rate 0.02 Expenses for statewide and local initiatives (2) 0.01 Uncollectibles expense, net 0.01 Recovery of 2008 wildfire expenses 0.01 Gas transmission revenues 0.01 Miscellaneous items 0.04 Energy efficiency incentive revenues (0.01 ) Increase in shares outstanding (0.02 ) Nuclear refueling outage (3) (0.04 ) Q4 2009 EPS from Operations (1) $ 0.80 2008 YTD EPS from Operations (1) $ 2.95 Increase in rate base revenues 0.24 Storm and outage expenses (2) 0.07 Expenses for statewide and local initiatives (2) 0.04 Recovery of wholesale electric market design costs 0.02 Lower long-term disability claims rate 0.01 Recovery of 2008 wildfire expenses 0.01 Gas transmission revenues 0.01 Environmental remediation (0.01 ) Energy efficiency incentive revenues (0.01 ) Increase in shares outstanding (0.10 ) Miscellaneous items (0.02 ) 2009 YTD EPS from Operations (1) $ 3.21 1. See Table 2 for a reconciliation of EPS from operations to EPS on a GAAP basis. 2. Costs incurred in 2008 with no similar costs in 2009. 3. Dual refueling outage year with extra revenues collected each quarter to offset the expense of the second refueling. Table 5: PG&E Corporation Share Statistics Year-to-Date 2009 vs. Year-to-Date 2008 (shares in millions, except per share amounts) Year-to-Date 2009 Year-to-Date 2008 % Change Common Stock Data Book Value per share – end of period (1) $ 26.68 $ 24.64 8.28 % Weighted average common shares outstanding, basic 368 357 3.08 % Employee share-based compensation 1 1 - % Weighted average common shares outstanding, diluted 369 358 3.07 % 9.5% Convertible Subordinated Notes (participating securities) 17 19 (10.53 )% Weighted average common shares outstanding and participating securities, diluted 386 377 2.39 % 1. Common shareholders’ equity per common share outstanding at period end (includes the effect of participating securities). Source:PG&E Corporation’s Consolidated Financial Statements and the Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company’s combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 6: Operational Performance Metrics Year-to-Date Actual 2009 vs. Targets 2009 2009 Percentage Weight(1) YTD Actual YTD Target 1. Earnings from Operations (in millions) 50 % $ 1,223 See note (2) 2. Customer Satisfaction & Brand Health Index 17.5 % 76.8 76.1 3. Reliable Energy Delivery Index 17.5 % 1.775 1.000 4. Employee Engagement Premier Survey 5 % 66.7 % 69.5 % 5. Safety Performance 10 % 2.382 2.755 1. Represents weighting used in calculating PG&E Corporation Short-Term Incentive Plan performance for management employees. 2. 2009 target is not publicly reported but is consistent with publicly disclosed guidance range for 2009 EPS from operations of $3.15-$3.25. DEFINITIONS OF 2: 1. Earnings from Operations: Earnings from operations measures PG&E Corporation’s earnings power from ongoing core operations.It allows investors to compare the underlying financial performance of the business from one period to another, exclusive of items that management believes do not reflect the normal course of operations (items impacting comparability).The measurement is not in accordance with GAAP.For a reconciliation of earnings from operations to earnings in accordance with GAAP, see Tables 2 and 3 above. The 2009 target for earnings from operations is not publicly reported but is consistent with PG&E Corporation’s publicly disclosed guidance range provided for 2009 EPS from operations of $3.15-$3.25.For a reconciliation of 2009 EPS guidance on an earnings from operations basis to a GAAP basis, see Table 8. 2. Customer Satisfaction & Brand Health Index: The Customer Satisfaction & Brand Health Index is a combination of a Customer Satisfaction Score, which has a 75 percent weighting and a Brand Favorability Score, which has a 25 percent weighting in the composite.The Customer Satisfaction Score is a measure of overall satisfaction with PG&E’s operational performance in delivering services such as reliability, pricing of services, and customer service experience.The Brand Favorability Score is a measure of the overall favorability towards the PG&E brand, and measures the emotional connection that customers have with the brand and is based on assessing perceptions regarding PG&E’s images, such as trust, heritage, and social responsibility.The Customer Satisfaction & Brand Health Index measures residential, small business, and medium business customer perceptions with weightings of 60 percent for residential customers and 40 percent for business customers.A higher index score indicates better performance in customer satisfaction and brand health. 3. Reliable Energy Delivery Index: Reliable Energy Delivery Index is a composite of three categories outlined below.Overall, these metrics provide a balanced view on the number and duration of electric system unplanned interruptions and performance improvement in the resurvey of the gas system.A higher index score indicates better performance in reliable energy delivery. 1.System Average Interruption Frequency Index (SAIFI) 2.Customer Average Interruption Duration Index (CAIDI) 3.Gas Leak Re-Survey 4. Employee Engagement Premier Survey: The Employee Index is derived by averaging the percent favorable responses to 40 survey items.A higher index score indicates better performance in employee engagement. 5. Safety Performance: The Occupational Safety & Health Administration (OSHA) Recordable Rate measures the number of OSHA Recordable injuries, illnesses, or exposures that (1) satisfy OSHA requirements for recordability, and (2) occur in the current year.In general, an injury must result in medical treatment beyond first aid or result in work restrictions, death, or loss of consciousness to be OSHA Recordable.The rate measures how frequently OSHA Recordable cases occur for every 200,000 hours worked, or for approximately every 100 employees.A lower OSHA rate indicates better safety performance. Table 7: Pacific Gas and Electric Company Operating Statistics Fourth Quarter and Year-to-Date, 2009 vs. 2008 Three Months Ended December 31, Twelve Months Ended December 31, 2009 2008 2009 2008 Electric Sales (in millions kWh) Residential 7,688 7,421 31,234 31,454 Commercial 8,322 8,360 32,958 34,053 Industrial 3,760 4,126 14,806 16,148 Agricultural 1,210 1,222 5,804 5,594 BART, public street and highway lighting 207 213 826 877 Other electric utilities - 1 1 1 Sales from Energy Deliveries 21,187 21,343 85,629 88,127 Total Electric Customers at December 31 5,145,382 5,134,423 Bundled Gas Sales (in millions MCF) Residential 52 46 195 199 Commercial 15 15 58 64 Total Bundled Gas Sales 67 61 253 263 Transportation Only 151 133 569 570 Total Gas Sales 218 194 822 833 Total Gas Customers at December 31 4,281,169 4,271,214 Sources of Electric Energy (in millions kWh) Utility Generation Nuclear 3,893 4,846 16,265 17,096 Hydro (net) 1,813 1,645 8,806 7,865 Fossil 849 125 3,042 518 Total Utility Generation 6,555 6,616 28,113 25,479 Purchased Power Qualifying Facilities 2,990 3,579 14,124 15,758 Irrigation Districts 451 285 2,801 2,094 Renewable Resources, excluding QFs 1,465 1,048 5,744 3,869 Other Purchased Power 2,101 6,259 11,628 26,470 CAISO Purchases/Sales, net 3,522 (56 ) 8,469 (523 ) Total Net Purchased Power 10,529 11,115 42,766 47,668 Delivery from DWR 3,445 3,220 13,244 13,344 Delivery to Direct Access Customers 1,450 1,505 5,643 6,191 Other (includes energy loss) (792 ) (1,113 ) (4,137 ) (4,555 ) Total Electric Energy Delivered 21,187 21,343 85,629 88,127 Diablo Canyon Performance Overall capacity factor (including refuelings) 79 % 98 % 83 % 87 % Refueling outage period 10/3/09-11/10/09 None 1/24/09-3/24/09 10/3/09-11/10/09 2/3/08-4/12/08 Refueling outage duration during the period (days) 37.8 None 95.8 68.9 Table 8: PG&E Corporation EPS Guidance 2010 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 3.35 $ 3.50 Estimated Items Impacting Comparability - - Taxpayer Right to Vote (1) (0.09 ) (0.06 ) Estimated EPS on a GAAP Basis $ 3.26 $ 3.44 2011 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 3.65 $ 3.85 Estimated Items Impacting Comparability - - Estimated EPS on a GAAP Basis $ 3.65 $ 3.85 1. Expenses related to the California Taxpayers’ Right to Vote Act. Management's statements regarding guidance for earnings from operations per common share for PG&E Corporation, estimated rate base, and general earnings sensitivities, constitute forward-looking statements that are based on current expectations and assumptions which management believes are reasonable, including that the Utility earns its authorized rate of return. These statements and assumptions are necessarily subject to various risks and uncertainties, the realization or resolution of which may be outside of management’s control. Actual results may differ materially. Factors that could cause actual results to differ materially include: · the Utility’s ability to manage capital expenditures and its operating and maintenance expenses within authorized levels; · theoutcome of pending and future regulatory proceedings and whether the Utility is able to timely recover its costs through rates; · the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets, including the ability of the Utility and its counterparties to post or return collateral; · explosions, fires, accidents, mechanical breakdowns, the disruption of information technology and systems, and similar events that can cause unplanned outages, reduce generating output, damage the Utility’s assets or operations, subject the Utility to third-party claims for property damage or personal injury, or result in the imposition of civil, criminal, or regulatory fines or penalties on the Utility; · the impact of storms, earthquakes, floods, drought, wildfires, disease and similar natural disasters, or acts of terrorism or vandalism, that affect customer demand, or that damage or disrupt the facilities, operations, or information technology and systems owned by the Utility, its customers, or third parties on which the Utility relies; · the potential impacts of climate change on the Utility’s electricity and natural gas businesses; · changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes in technology that include the development of alternative technologies that enable customers to increase their reliance on self-generation, or other reasons; Table 8 (continued): PG&E Corporation EPS Guidance · the occurrence of unplanned outages at the Utility’s two nuclear generating units atDiablo Canyon, the availability of nuclear fuel, the outcome of the Utility’s application to renew the operating licenses for Diablo Canyon, and potential changes in laws or regulations with respect to the storage of spent nuclear fuel, security, safety or other matters associated with the operations at Diablo Canyon; · whether the Utility can maintain the cost savings it has recognized from operating efficiencies it has achieved and identify and successfully implement additional sustainable cost-saving measures; · whether the Utility earns incentive revenues or incurs obligations under incentive ratemaking mechanisms; · theimpact of federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; · whetherthe new wholesale electricity markets in California will continue to function effectively and whether the Utility can successfully implement “dynamic pricing” for its electricity customers; · how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; · the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates, from insurance, or from other third parties; · the ability of PG&E Corporation, the Utility, and counterparties to access capital markets and other sources of credit in a timely manner on acceptable terms; · the impact of environmental laws and regulations and the costs of compliance and remediation; · the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; · the outcome of federal or state tax audits and the impact of changes in federal or state tax laws, policies, or regulations; and · other factors and risks discussed in PG&E Corporation’s and the Utility’s 2009 Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. Table 9: Rate Base - Pacific Gas and Electric Company 2009 2010 2011 Recorded Estimated Estimated Total Weighted Average Rate Base (in billions) $ 19.8 $ 21.3 - 21.4 $ 24.0 - 24.4 The estimate of rate base for 2010 and 2011, and the forecast of capital expenditures that the estimate is based on are forward-looking statements that are subject to various risks and uncertainties, including whether the amount and timing of actual expenditures are consistent with the forecasted amount and timing.Actual results may differ materially.For a discussion of the factors that may affect future results, see the factors listed in Table 8 and the discussion of risk factors in PG&E Corporation and Pacific Gas and Electric Company's Annual Report on Form 10-K for the year ended December 31, 2009. Table 10: General Earnings Sensitivities PG&E Corporation and Pacific Gas and Electric Company Variable Description of Change Estimated 2010 Earnings Impact Estimated 2011 Earnings Impact Rate base +/- $100 million change in rate base +/- $6 million +/- $6 million Return on equity (ROE) +/- 0.1% change in allowed ROE +/- $11 million +/- $13 million Share count +/- 1% change in average shares +/- $0.03 per share +/- $.04 per share Revenues +/- $7 million change in at-risk revenue (pre-tax), including Electric Transmission and California Gas Transmission +/- $0.01 per share +/- $.01 per share These general earnings sensitivities that may affect 2010 and 2011 earnings are forward-looking statements that are based on various assumptions that may prove to be inaccurate.Actual results may differ materially.For a discussion of the factors that may affect future results, see Table 8. Table 11: Cash Flow Sources and Uses Year-to-Date PG&E Corporation Consolidated (in millions) Cash and Cash Equivalents, December 31, 2008 $ 219 Sources of Cash Cash from operations $ 3,039 Decrease in restricted cash 666 Net proceeds from issuance of commercial paper 43 Net proceeds from issuance of short-term debt 499 Net proceeds from issuance of long-term debt 1,730 Common stock issued 219 Other 19 $ 6,215 Uses of Cash Capital expenditures $ 3,958 Investments in and proceeds from nuclear decommissioning trust, net 63 Long-term debt matured or repurchased 909 Energy recovery bonds matured 370 Common stock dividends paid 590 Other 17 $ 5,907 Cash and Cash Equivalents, December 31, 2009 $ 527 Source:PG&E Corporation’s Consolidated Statement of Cash Flows included in PG&E Corporation’s and Pacific Gas and Electric Company’s combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 12: PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Cash Position Year-to-Date 2009 vs. Year-to-Date 2008 (in millions) 2009 2008 Change Cash Flow from Operating Activities (YTD December 31) PG&E Corporation $ 135 $ (3 ) $ 138 Pacific Gas and Electric Company 2,904 2,766 138 $ 3,039 $ 2,763 $ 276 Consolidated Cash Balance (at December 31) PG&E Corporation $ 193 $ 167 $ 26 Pacific Gas and Electric Company 334 52 282 $ 527 $ 219 $ 308 Consolidated Restricted Cash Balance (at December 31) PG&E Corporation $ - $ - $ - Pacific Gas and Electric Company (1) 646 1,309 (663 ) $ 646 $ 1,309 $ (663 ) 1. Includes $13 million and $19 million of restricted cash classified as Other Noncurrent Assets – Other in 2009 and 2008, respectively. Source:PG&E Corporation’s and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation’s and Pacific Gas and Electric Company’s combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 13: PG&E Corporation and Pacific Gas and Electric Company’s Long-Term Debt Year-End 2009 vs. Year-End 2008 (in millions) Balance at December 31, 2009 December 31, 2008 PG&E Corporation Convertible subordinated notes, 9.50%, due 2010 $ 247 $ 280 Less: current portion (247 ) - Total convertible subordinated notes - 280 Senior notes, 5.75%, due 2014 350 - Unamortized discount (2 ) - Total senior notes 348 - Total PG&E Corporation long-term debt, net of current portion 348 280 Utility Senior notes: 3.60% due 2009 - 600 4.20% due 2011 500 500 6.25% due 2013 400 400 4.80% due 2014 1,000 1,000 5.625% due 2017 700 700 8.25% due 2018 800 800 6.05% due 2034 3,000 3,000 5.80% due 2037 700 700 6.35% due 2038 400 400 6.25% due 2039 550 - 5.40% due 2040 550 - Less: current portion - (600 ) Unamortized discount, net of premium (35 ) (22 ) Total senior notes 8,565 7,478 Pollution control bonds: Series 1996 C, E, F, 1997 B, variable rates(1), due 2026(2) 614 614 Series 1996 A, 5.35%, due 2016 200 200 Series 2004 A-D, 4.75%, due 2023 345 345 Series 2008 A-D, variable rates, due 2016 and 2026 - 309 Series 2008 G and F, 3.75%(3), due 2018 and 2026 95 95 Series 2009 A-D, variable rates (4), due 2016 and 2026 (5) 309 - Less: current portion (95 ) - Total pollution control bonds 1,468 1,563 Total Utility long-term debt, net of current portion 10,033 9,041 Total consolidated long-term debt, net of current portion $ 10,381 $ 9,321 (1)At December 31, 2009, interest rates on these bonds and the related loans ranged from 0.20% to 0.25%. (2)Each series of these bonds is supported by a separate letter of credit that expires on February 26, 2012.Although the stated maturity date is 2026, each series will remain outstanding only if the Utility extends or replaces the letter of credit related to the series or otherwise obtains a consent from the issuer to the continuation of the series without a credit facility. (3) These bonds bear interest at 3.75% per year through September 19, 2010, are subject to mandatory tender on September 20, 2010, and may be remarketed in a fixed or variable rate mode. (4) At December 31, 2009, interest rates on these bonds and the related loans ranged from 0.18% to 0.24%. (5) Each series of these bonds is supported by a separate direct-pay letter of credit that expires on October 29, 2011.The Utility may choose to provide a substitute letter of credit for any series of these bonds, subject to a rating requirement. Source:PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 14: PG&E Corporation and Pacific Gas and Electric Company Repayment Schedule and Interest Rates - Long-Term Debt and Energy Recovery Bonds as of December 31, (in millions, except interest rates) 2010 2011 2012 2013 2014 Thereafter Total LONG-TERM DEBT: PG&E Corporation Average fixed interest rate 9.50 % - - - 5.75 % - 7.30 % Fixed rate obligations $ 247 - - - $ 350 - $ 597 Utility Average fixed interest rate 3.75 % 4.20 % - 6.25 % 4.80 % 6.13 % Fixed rate obligations $ 95 $ 500 - $ 400 $ 1,000 $ 7,245 $ 9,240 Variable interest rate as of December 31, 2009 - 0.21 % 0.21 % - - - 0.21 % Variable rate obligations - $ 309 (1) $ 614 (2) - - - $ 923 Less: current portion (342 ) - (342 ) Total consolidated long-term debt $ - $ 809 $ 614 $ 400 $ 1,350 $ 7,245 $ 10,418 (1) These bonds, due in 2016-2026, are backed by a direct-pay letter of credit that expires on October 29, 2011.The bonds will be subject to a mandatory redemption unless the letter of credit is extended or replaced or the issuer consents to the continuation of these series without a credit facility.Accordingly, the bonds have been classified for repayment purposes in 2011. (2) The $614 million pollution control bonds, due in 2026, are backed by letters of credit that expire on February 26, 2012.The bonds will be subject to a mandatory redemption unless the letters of credit are extended or replaced.Accordingly, the bonds have been classified for repayment purposes in 2012. ENERGY RECOVERY BONDS (3): 2010 2011 2012 Total Utility Average fixed interest rate 4.49 % 4.59 % 4.66 % 4.58 % Energy recovery bonds $ 386 $ 404 $ 423 $ 1,213 (3)These bonds were issued by PG&E Energy Recovery Funding LLC (“PERF”), a wholly owned consolidated subsidiary of Pacific Gas and Electric Company.The proceeds were used by PERF to purchase from Pacific Gas and Electric Company the right, known as "recovery property," to be paid a specified amount from a dedicated rate component.While PERF is a wholly owned subsidiary of Pacific Gas and Electric Company, it is legally separate from Pacific Gas and Electric Company.The assets, including recovery property, of PERF are not available to creditors of PG&E Corporation or Pacific Gas and Electric Company, and recovery property is not legally an asset of PG&E Corporation or Pacific Gas and Electric Company. Source:PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 15: Pacific Gas and Electric Company Docket Numbers of Selected Regulatory Cases Name Brief Description Docket Number Nuclear Relicensing On January 29, 2010, the Utility filed an application with the CPUC to recover the costs associated with renewal of the Diablo Canyon Power Plant (DCPP) operating licenses for Units 1 and 2.The application requests authority to recover in rates, starting January 1, 2015, an initial revenue requirement of $21.6 million for costs associated with obtaining the federal and state approvals required to seek license renewal.DCPP’s current federal operating licenses expire in 2024 and 2025 for the two units.The Utility requested that the Nuclear Regulatory Commission (NRC) renew the current operating licenses for an additional 20 years to 2044 and 2045. A.10-01-022 2011 General Rate Case (“GRC”) On December 21, 2009, the Utility filed the 2011 GRC to determine the amount of base revenues that the Utility may collect in rates to recover costs for the Utility’s gas and electric distribution and electric generation operations for the period 2011 to 2013.The Utility has requested a final decision from the CPUC bythe end of 2010. A. 09-12-020 SmartGrid Compressed Energy Storage Demonstration Project The Utility requested CPUC approval for recovery of $24.9 million in costs from ratepayers for Phase I of a 300-MW Advanced Compressed Air Energy Storage system demonstration project. Funds requested will be matched with a DOE grant funding award under ARRA for 2009 for Phase I of the project.A final decision approving PG&E's request was issued on January 21, 2010. A. 09-09-019 D. 10-01-025 Manzana Wind Project On December 3, 2009, the Utility filed an application to obtain approval to acquire, develop and construct the Manzana Wind Project and recover the costs of the project in rates.Under the transaction, PG&E has entered into: (1) a Purchase and Sale Agreement (PSA) to acquire the project from Iberdrola Renewables, Inc.(2) a Project Completion Agreement (PCA) under which PPM Technical Services, Inc. (a subsidiary of Iberdrola) will develop and construct the project.The Utility has requested a final decision from the CPUC by September 2010. A. 09-12-002 Request for New Generation Offers and Potential New Utility-Owned Generation Following the Utility’s request for offers for long-term generation resources, the Utility executed several contracts that were submitted to the CPUC for approval in 2009.One of the contracts is a proposal for a third party to develop a 586 MW natural gas fired combined-cycle facility to be transferred to, and operated by, the Utility following expected completion in 2014 R.06-02-013 A.09-04-001 A.09-09-021 Gas Transmission & Storage On September 18, 2009, the Utility filed an application with the CPUC for the 2011 Gas Transmission & Storage Rate Case that will determine rates, terms, and conditions of the Utility’s gas transmission and storage services beginning January 1, 2011.A final decision is expected in late 2010. A.09-09-013 Table 15 (continued): Pacific Gas and Electric Company Docket Numbers of Selected Regulatory Cases Name Brief Description Docket Number Transmission Owner (“TO”) 12 Rate Case On July 30, 2009, the Utility filed its TO 12 rate case at the FERC, requesting a retail transmission revenue requirement of $946 million. The filing was accepted by FERC on September 30, 2009, making the rates effective on March1, 2010, subject to settlement procedures and refund.A final decision is expected in the second or third quarter of 2010. ER09-1521-000 Photovoltaic Program The Utility has requested that the CPUC approve a proposal to develop up to 250 MW of Utility-owned renewable generation resources based on solar photovoltaic (“PV”) technology and to execute power purchase agreements for up to 250 MW of PV projects to be developed by independent power producers. A CPUC decision is expected by the end of first quarter, 2010. A.09-02-019 Energy Efficiency Order Instituting RulemakingPost-2005 CPUC proceeding to establish incentive ratemaking mechanisms for implementation of the California utilities’ energy efficiency programsand to resolve the utilities’ claims for 2006-2008 shareholder incentives.The CPUC authorized the second installment of the interim Risk/Reward Incentive Mechanism for 2006-2008 in the amount of $33.4MM.The final true-up for this claim is expected in 2010. R.09-01-019 D.09-12-045 SmartGrid Order Instituting Rulemaking CPUC proceeding to consider the development of SmartGrid technologies in California. The CPUC issued an initial policy decision in December 2009 adopting procedures for SCE, PG&E and SDG&E to obtain CPUC approval for Smart Grid related investments through General Rate Cases or individual applications.This rulemaking proceeding will have additional phases in 2010 and 2011. R.08-12-009 D. 09-12-046 Proposed Electric Distribution Reliability Program (Cornerstone Improvement Program) The Utility has requested the CPUC to authorize $2.1 billion in capital expenditures and operating and maintenance expense associated with the Utility’s proposed electric distribution reliability program over a six-year period beginning in 2010 through 2016.The requested amounts are incremental to amounts previously authorized for recovery in the 2007 General Rate Case and are incremental to amounts the Utility has requested in its 2011 General Rate Case.Hearings were completed in August 2009, and a final decision is expected by the second quarter, 2010. A.08-05-023 Discussion of these regulatory cases is included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 16: PG&E Corporation Consolidated Statements of Income (in millions, except per share amounts) Year ended December 31, 2009 2008 2007 Operating Revenues Electric $ 10,257 $ 10,738 $ 9,480 Natural gas 3,142 3,890 3,757 Total operating revenues 13,399 14,628 13,237 Operating Expenses Cost of electricity 3,711 4,425 3,437 Cost of natural gas 1,291 2,090 2,035 Operating and maintenance 4,346 4,201 3,881 Depreciation, amortization, and decommissioning 1,752 1,651 1,770 Total operating expenses 11,100 12,367 11,123 Operating Income 2,299 2,261 2,114 Interest income 33 94 164 Interest expense (705 ) (728 ) (762 ) Other income (expense), net 67 (4 ) 43 Income Before Income Taxes 1,694 1,623 1,559 Income tax provision 460 425 539 Income From Continuing Operations 1,234 1,198 1,020 Discontinued Operations NEGT income tax benefit - 154 - Net Income 1,234 1,352 1,020 Preferred stock dividend requirement of subsidiary 14 14 14 Income Available for Common Shareholders $ 1,220 $ 1,338 $ 1,006 Weighted Average Common Shares Outstanding, Basic 368 357 351 Weighted Average Common Shares Outstanding, Diluted 386 358 353 Earnings Per Common Share from Continuing Operations, Basic $ 3.25 $ 3.23 $ 2.79 Net Earnings Per Common Share, Basic $ 3.25 $ 3.64 $ 2.79 Earnings Per Common Share from Continuing Operations, Diluted $ 3.20 $ 3.22 $ 2.78 Net Earnings Per Common Share, Diluted $ 3.20 $ 3.63 $ 2.78 Dividends Declared Per Common Share $ 1.68 $ 1.56 $ 1.44 Source:PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 17: PG&E Corporation Consolidated Balance Sheets (in millions) Balance at December 31, 2009 2008 ASSETS Current Assets Cash and cash equivalents $ 527 $ 219 Restricted cash 633 1,290 Accounts receivable: Customers (net of allowance for doubtful accounts of $68 million in 2009 and $76 million in 2008) 1,609 1,751 Accrued unbilled revenue 671 685 Regulatory balancing accounts 1,109 1,197 Inventories: Gas stored underground and fuel oil 114 232 Materials and supplies 200 191 Income taxes receivable 127 120 Prepaid expenses and other 667 718 Total current assets 5,657 6,403 Property, Plant, and Equipment Electric 30,481 27,638 Gas 10,697 10,155 Construction work in progress 1,888 2,023 Other 14 17 Total property, plant, and equipment 43,080 39,833 Accumulated depreciation (14,188 ) (13,572 ) Net property, plant, and equipment 28,892 26,261 Other Noncurrent Assets Regulatory assets 5,522 5,996 Nuclear decommissioning funds 1,899 1,718 Income taxes receivable 596 - Other 379 482 Total other noncurrent assets 8,396 8,196 TOTAL ASSETS $ 42,945 $ 40,860 Source:PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 17 (continued): PG&E Corporation Consolidated Balance Sheets (in millions, except share amounts) Balance at December 31, 2009 2008 LIABILITIES AND EQUITY Current Liabilities Short-term borrowings $ 833 $ 287 Long-term debt, classified as current 342 600 Energy recovery bonds, classified as current 386 370 Accounts payable: Trade creditors 984 1,096 Disputed claims and customer refunds 773 1,580 Regulatory balancing accounts 281 730 Other 349 343 Interest payable 818 802 Income taxes payable 214 - Deferred income taxes 332 251 Other 1,501 1,567 Total current liabilities 6,813 7,626 Noncurrent Liabilities Long-term debt 10,381 9,321 Energy recovery bonds 827 1,213 Regulatory liabilities 4,125 3,657 Pension and other postretirement benefits 1,773 2,088 Asset retirement obligations 1,593 1,684 Deferred income taxes 4,732 3,397 Other 2,116 2,245 Total noncurrent liabilities 25,547 23,605 Commitments and Contingencies Equity Shareholders’ Equity Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common stock, no par value, authorized 800,000,000 shares, issued 370,601,905 common and 670,552 restricted shares in 2009 and issued 361,059,116 common and 1,287,569 restricted shares in 2008 6,280 5,984 Reinvested earnings 4,213 3,614 Accumulated other comprehensive loss (160 ) (221 ) Total shareholders’ equity 10,333 9,377 Noncontrolling Interest – Preferred Stock of Subsidiary 252 252 Total equity 10,585 9,629 TOTAL LIABILITIES AND EQUITY $ 42,945 $ 40,860 Source:PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 18: PG&E Corporation Consolidated Statements of Cash Flows (in millions) Year ended December 31, 2009 2008 2007 Cash Flows From Operating Activities Net income $ 1,234 $ 1,352 $ 1,020 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning 1,947 1,863 1,959 Allowance for equity funds used during construction (94 ) (70 ) (64 ) Deferred income taxes and tax credits, net 809 590 55 Other changes in noncurrent assets and liabilities (17 ) (126 ) 192 Effect of changes in operating assets and liabilities: Accounts receivable 156 (87 ) (6 ) Inventories 109 (59 ) (41 ) Accounts payable (40 ) (140 ) (178 ) Disputed claims and customer refunds (700 ) - - Income taxes receivable/payable 171 (59 ) 56 Regulatory balancing accounts, net (521 ) (394 ) (567 ) Other current assets (2 ) (221 ) 172 Other current liabilities 13 120 8 Other (26 ) (6 ) (46 ) Net cash provided by operating activities 3,039 2,763 2,560 Cash Flows From Investing Activities Capital expenditures (3,958 ) (3,628 ) (2,769 ) Decrease in restricted cash 666 36 185 Proceedsfrom sales of nuclear decommissioning trust investments 1,351 1,635 830 Purchasesof nuclear decommissioning trust investments (1,414 ) (1,684 ) (933 ) Other 19 (11 ) 21 Net cash used in investing activities (3,336 ) (3,652 ) (2,666 ) Cash Flows From Financing Activities Borrowings under accounts receivable facility and revolving credit facility 300 533 850 Repayments under accounts receivable facility and revolving credit facility (300 ) (783 ) (900 ) Net issuance (repayments) of commercial paper, net of discount of $3 million in 2009, $11 million in 2008, and $1 million in 2007 43 6 (209 ) Proceeds from issuance of short-term debt, net of issuance costs of $1 million in 2009 499 - - Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $29 million in 2009, $19 million in 2008, and $16 million in 2007 1,730 2,185 1,184 Long-term debt matured or repurchased (909 ) (454 ) - Rate reduction bonds matured - - (290 ) Energy recovery bonds matured (370 ) (354 ) (340 ) Common stock issued 219 225 175 Common stock dividends paid (590 ) (546 ) (496 ) Other (17 ) (49 ) 21 Net cash provided by (used in) financing activities 605 763 (5 ) Net change in cash and cash equivalents 308 (126 ) (111 ) Cash and cash equivalents at January 1 219 345 456 Cash and cash equivalents at December 31 $ 527 $ 219 $ 345 Supplemental disclosures of cash flow information Cash received (paid) for: Interest, net of amounts capitalized $ (612 ) $ (523 ) $ (514 ) Income taxes, net 359 112 (537 ) Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ 157 $ 143 $ 129 Capital expenditures financed through accounts payable 273 348 279 Noncash common stock issuances 50 22 6 Source:PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 19: PG&E Corporation Consolidated Statements of Shareholders’ Equity (in millions, except share amounts) Common Stock Shares Common Stock Amount Common Stock Held by Subsidiary Reinvested Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Noncontrolling Interest – Preferred Stock of Subsidiary Total Equity Comprehensive Income Balance at December 31, 2006 374,181,059 $ 5,877 $ (718 ) $ 2,671 $ (19 ) $ 7,811 $ 252 $ 8,063 Income available for common shareholders - - - 1,006 - 1,006 - 1,006 $ 1,006 Employee benefit plan adjustment (net of income tax expense of $17 million) - 29 29 - 29 29 Comprehensive income $ 1,035 Common stock issued, net 5,465,217 175 - - - 175 - 175 Stock-based compensation amortization - 31 - - - 31 - 31 Common stock dividends declared and paid - - - (379 ) - (379 ) - (379 ) Common stock dividends declared but not yet paid - - - (129 ) - (129 ) - (129 ) Tax benefit from employee stock plans - 27 - - - 27 - 27 Adoption of new accounting pronouncement - - - (18 ) - (18 ) - (18 ) Balance atDecember 31, 2007 379,646,276 6,110 (718 ) 3,151 10 8,553 252 8,805 Income available for common shareholders - - - 1,338 - 1,338 - 1,338 $ 1,338 Employee benefit plan adjustment (net of income tax benefit of $156 million) - (231 ) (231 ) - (231 ) (231 ) Comprehensive income $ 1,107 Common stock issued, net 7,365,909 247 - - - 247 - 247 Common stock cancelled (24,665,500 ) (403 ) 718 (315 ) - Stock-based compensation amortization - 24 - - - 24 - 24 Common stock dividends declared and paid - - - (417 ) - (417 ) - (417 ) Common stock dividends declared but not yet paid - - - (143 ) - (143 ) - (143 ) Tax benefit from employee stock plans - 6 - - - 6 - 6 Balance at December 31, 2008 362,346,685 5,984 - 3,614 (221 ) 9,377 252 9,629 Income available for common shareholders - - - 1,220 - 1,220 - 1,220 $ 1,220 Employee benefit plan adjustment (net of income tax expense of $8 million) - 61 61 - 61 61 Comprehensive income $ 1,281 Common stock issued, net 8,925,772 269 - - - 269 - 269 Stock-based compensation amortization - 20 - - - 20 - 20 Common stock dividends declared and paid - - - (464 ) - (464 ) - (464 ) Common stock dividends declared but not yet paid - - - (157 ) - (157 ) - (157 ) Tax benefit from employee stock plans - 7 - - - 7 - 7 Balance at December 31, 2009 371,272,457 $ 6,280 $ - $ 4,213 $ (160 ) $ 10,333 $ 252 $ 10,585 Source:PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 20: Pacific Gas and Electric Company Consolidated Statements of Income (in millions) Year ended December 31, 2009 2008 2007 Operating Revenues Electric $ 10,257 $ 10,738 $ 9,481 Natural gas 3,142 3,890 3,757 Total operating revenues 13,399 14,628 13,238 Operating Expenses Cost of electricity 3,711 4,425 3,437 Cost of natural gas 1,291 2,090 2,035 Operating and maintenance 4,343 4,197 3,872 Depreciation, amortization, and decommissioning 1,752 1,650 1,769 Total operating expenses 11,097 12,362 11,113 Operating Income 2,302 2,266 2,125 Interest income 33 91 150 Interest expense (662 ) (698 ) (732 ) Other income, net 59 28 52 Income Before Income Taxes 1,732 1,687 1,595 Income tax provision 482 488 571 Net Income 1,250 1,199 1,024 Preferred stock dividend requirement 14 14 14 Income Available for Common Stock $ 1,236 $ 1,185 $ 1,010 Source:PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 21: Pacific Gas and Electric Company Consolidated Balance Sheets (in millions) Balance at December 31, 2009 2008 ASSETS Current Assets Cash and cash equivalents $ 334 $ 52 Restricted cash 633 1,290 Accounts receivable: Customers (net of allowance for doubtful accounts of $68 million in 2009 and $76 million in 2008) 1,609 1,751 Accrued unbilled revenue 671 685 Related parties 1 2 Regulatory balancing accounts 1,109 1,197 Inventories: Gas stored underground and fuel oil 114 232 Materials and supplies 200 191 Income taxes receivable 138 25 Prepaid expenses and other 662 705 Total current assets 5,471 6,130 Property, Plant, and Equipment Electric 30,481 27,638 Gas 10,697 10,155 Construction work in progress 1,888 2,023 Total property, plant, and equipment 43,066 39,816 Accumulated depreciation (14,175 ) (13,557 ) Net property, plant, and equipment 28,891 26,259 Other Noncurrent Assets Regulatory assets 5,522 5,996 Nuclear decommissioning funds 1,899 1,718 Related parties receivable 25 27 Income taxes receivable 610 - Other 291 407 Total other noncurrent assets 8,347 8,148 TOTAL ASSETS $ 42,709 $ 40,537 Source:PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 21 (continued): Pacific Gas and Electric Company Consolidated Balance Sheets (in millions, except share amounts) Balance at December 31, 2009 2008 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Short-term borrowings $ 833 $ 287 Long-term debt, classified as current 95 600 Energy recovery bonds, classified as current 386 370 Accounts payable: Trade creditors 984 1,096 Disputed claims and customer refunds 773 1,580 Related parties 16 25 Regulatory balancing accounts 281 730 Other 347 325 Interest payable 813 802 Income tax payable 223 53 Deferred income taxes 334 257 Other 1,307 1,371 Total current liabilities 6,392 7,496 Noncurrent Liabilities Long-term debt 10,033 9,041 Energy recovery bonds 827 1,213 Regulatory liabilities 4,125 3,657 Pension and other postretirement benefits 1,717 2,040 Asset retirement obligations 1,593 1,684 Deferred income taxes 4,764 3,449 Other 2,073 2,170 Total noncurrent liabilities 25,132 23,254 Commitments and Contingencies Shareholders’ Equity Preferred stock without mandatory redemption provisions: Nonredeemable, 5.00% to 6.00%, outstanding 5,784,825 shares 145 145 Redeemable, 4.36% to 5.00%, outstanding 4,534,958 shares 113 113 Common stock, $5 par value, authorized 800,000,000 shares, issued 264,374,809 shares in 2009 and 2008 1,322 1,322 Additional paid-in capital 3,055 2,331 Reinvested earnings 6,704 6,092 Accumulated other comprehensive loss (154 ) (216 ) Total shareholders’ equity 11,185 9,787 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 42,709 $ 40,537 Source:PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 22: Pacific Gas and Electric Company Consolidated Statements of Cash Flows (in millions) Year ended December 31, 2009 2008 2007 Cash Flows From Operating Activities Net income $ 1,250 $ 1,199 $ 1,024 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning 1,927 1,838 1,956 Allowance for equity funds used during construction (94 ) (70 ) (64 ) Deferred income taxes and tax credits, net 787 593 43 Other changes in noncurrent assets and liabilities 6 (25 ) 188 Effect of changes in operating assets and liabilities: Accounts receivable 157 (83 ) (6 ) Inventories 109 (59 ) (41 ) Accounts payable (33 ) (137 ) (196 ) Disputed claims and customer refunds (700 ) - - Income taxes receivable/payable 21 43 56 Regulatory balancing accounts, net (521 ) (394 ) (567 ) Other current assets (2 ) (223 ) 170 Other current liabilities 24 90 24 Other (27 ) (6 ) (46 ) Net cash provided by operating activities 2,904 2,766 2,541 Cash Flows From Investing Activities Capital expenditures (3,958 ) (3,628 ) (2,768 ) Decrease in restricted cash 666 36 185 Proceedsfrom sales of nuclear decommissioning trust investments 1,351 1,635 830 Purchasesof nuclear decommissioning trust investments (1,414 ) (1,684 ) (933 ) Other 11 1 21 Net cash used in investing activities (3,344 ) (3,640 ) (2,665 ) Cash Flows From Financing Activities Borrowings under accounts receivable facility and revolving credit facility 300 533 850 Repayments under accounts receivable facility and revolving credit facility (300 ) (783 ) (900 ) Net issuance (repayments) of commercial paper, net of discount of $3 million in 2009, $11 million in 2008, and $1 million in 2007 43 6 (209 ) Proceeds from issuance of short-term debt, net of issuance costs of $1 million in 2009 499 - - Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $25 million in 2009, $19 million in 2008, and $16 million in 2007 1,384 2,185 1,184 Long-term debt matured or repurchased (909 ) (454 ) - Rate reduction bonds matured - - (290 ) Energy recovery bonds matured (370 ) (354 ) (340 ) Preferred stock dividends paid (14 ) (14 ) (14 ) Common stock dividends paid (624 ) (568 ) (509 ) Equity contribution 718 270 400 Other (5 ) (36 ) 23 Net cash provided by financing activities 722 785 195 Net change in cash and cash equivalents 282 (89 ) 71 Cash and cash equivalents at January 1 52 141 70 Cash and cash equivalents at December 31 $ 334 $ 52 $ 141 Supplemental disclosures of cash flow information Cash received (paid) for: Interest, net of amounts capitalized $ (578 ) $ (496 ) $ (474 ) Income taxes, net 170 95 (594 ) Supplemental disclosures of noncash investing and financing activities Capital expenditures financed through accounts payable $ 273 $ 348 $ 279 Source:PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended December 31, 2009. Table 23: Pacific Gas and Electric Company Consolidated Statements of Shareholders’ Equity (in millions) Preferred Stock Without Mandatory Redemption Provisions Common Stock Additional Paid-in Capital Common Stock Held by Subsidiary Reinvested Earnings Accumulated Other Comprehensive Income (Loss) Total Share- holders’ Equity Comprehensive Income Balance at December 31, 2006 $ 258 $ 1,398 $ 1,822 $ (475 ) $ 5,213 $ (16 ) $ 8,200 Net income - 1,024 - 1,024 $ 1,024 Employee benefit plan adjustment (net of income tax expense of $17 million) - 29 29 29 Comprehensive income $ 1,053 Equity contribution - 17 383 - - - 400 Tax benefit from employee stock plans - - 15 - - - 15 Common stock dividend - (509 ) - (509 ) Preferred stock dividend - (14 ) - (14 ) Adoption of new accounting pronouncement - (20 ) - (20 ) Balance at December 31, 2007 258 1,415 2,220 (475 ) 5,694 13 9,125 Net income - 1,199 - 1,199 $ 1,199 Employee benefit plan adjustment (net of income tax expense of $159 million) - (229 ) (229 ) (229 ) Comprehensive income $ 970 Equity contribution - 4 266 - - - 270 Tax benefit from employee stock plans - - 4 - - - 4 Common stock dividend - (568 ) - (568 ) Common stock cancelled - (97 ) (159 ) 475 (219 ) - - Preferred stock dividend - (14 ) - (14 ) Balance at December 31, 2008 258 1,322 2,331 - 6,092 (216 ) 9,787 Net income - 1,250 - 1,250 $ 1,250 Employee benefit plan adjustment (net of income tax expense of $10 million) - 62 62 62 Comprehensive income $ 1,312 Equity contribution - - 718 - - - 718 Tax benefit from employee stock plans - - 6 - - - 6 Common stock dividend - (624 ) - (624 ) Preferred stock dividend - (14 ) - (14 ) Balance at December 31, 2009 $ 258 $ 1,322 $ 3,055 $ - $ 6,704 $ ( 154 ) $ 11,185 Source:PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Annual Report on Form 10-K for the year ended
